DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1 and 7, the specification does not contain adequate disclosure of the corresponding structure for “an optimum form determination unit configured to determine” or “a shelter optimization control unit configured to change” The specification does not disclose what structure corresponds to the above-mentioned “units.” Therefore, Applicant has failed to point out and distinctly claim the invention.
Claims 2-6 and 8-9 are rejected for depending on the above claims.
As to claims 4 and 14, it is unclear what is meant by a “streamlined” shape. “Streamlined” is not defined by the claims, and the specification does not provide a standard for ascertaining the requisite degree that qualifies a shape as “streamlined.”
As to claims 14-16, it is unclear if “the shelter” refers to “the variable microphone shelter” or any of the “plurality of shelters.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. There is no language in the specification excluding the claimed program from being stored in a transitory medium. Specifying in the claim that the program is stored in a non-transitory computer readable medium would overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 9,386,133 B2) hereinafter “Chang.”
As to claim 1, Chang discloses a sound collection system (Fig. 1) comprising: 
a sound collection unit (Col. 3 lines 1-6, Figs. 2-3. Microphone 130); 
a variable shelter configured to cover the sound collection unit (Col. 3 lines 1-6, Figs. 2-3. Retractable plates 135.); 
an optimum form determination unit configured to determine a form of the variable shelter on a basis of an ambient environmental state (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Determined by voice control processor.); and 
a shelter optimization control unit configured to change the form of the variable shelter on a basis of a determination result by the optimum form determination unit (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Controlled by voice control processor.).
	As to claim 5, Chang discloses the form of the variable shelter is change by changing the shape (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Opened vs closed.).
claim 6, Chang discloses the form of the variable shelter is changed by changing an orientation of the variable shelter (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Opened vs closed.).
	As to claim 8, Chang discloses a signal optimization processing unit configured to perform signal processing according to the form of the variable shelter or the environmental state, for a sound collection signal obtained by the sound collection unit (Col. 2 lines 11-16 and Claim 11. Voice control processor. Voice signals recorded/transmitted when the cover is opened.).
	As to claim 10, Chang discloses a sound collection method by a sound collection system (Fig. 1) including 
a sound collection unit (Col. 3 lines 1-6, Figs. 2-3. Microphone 130), and 
a variable shelter that covers the sound collection unit (Col. 3 lines 1-6, Figs. 2-3. Retractable plates 135.),
the sound collection method comprising: 
determining a form of the variable shelter on a basis of an ambient environmental state (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Determined by voice control processor.); and 
changing the form of the variable shelter on a basis of a determination result of the form of the variable shelter (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Controlled by voice control processor.).
As to claim 11, Chang discloses a program for causing a computer that controls a sound collection system (Fig. 1 and claim 11. Inherent that processor of mobile device runs a program/software.) including 

a variable shelter that covers (Col. 3 lines 1-6, Figs. 2-3. Retractable plates 135.) 
the sound collection unit to execute processing of: 
determining a form of the variable shelter on a basis of an ambient environmental state (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Determined by voice control processor.); and 
changing the form of the variable shelter on a basis of a determination result of the form of the variable shelter (Col. 2 lines 36-54 and claim 11, Figs. 1-3. Cover closed when in hazardous environment and opened when light sensor is blocked. Controlled by voice control processor.).

Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by St. Clair (US 2017/0289664 A1).
	As to claim 12, St. Clair discloses a variable microphone shelter (¶0003 and ¶0030) comprising: 
a plurality of shelters (¶0023-0025 and ¶0030, Figs. 5, 9, 12, 14 and 15. Plurality of microphone covers.), 
wherein the shelters that cover a sound collection unit are switched such that the sound collection unit is covered with one or a plurality of the shelters of the plurality of the shelters according to an ambient environmental state (¶0003, ¶0022 and ¶0029-0030, Figs. 1, 4 and 11. Microphone covers can be switched to cover microphone capsule 2. They can be switched to provide increased resistance to environmental factors such as wind and water.).
	As to claim 13, St. Clair discloses wherein the plurality of the shelters is different from one another in shape, structure, material, or characteristic (¶0023-0025 and ¶0030, 
	As to claim 14, St. Clair discloses wherein the shelter has a streamlined shape (See at least Figs. 5, 12 and 14. As mentioned in the 112b rejection above, it is unclear what “streamlined” actually means.).
	As to claim 15, St. Clair discloses wherein a shape of the shelter that covers the sound collection unit is changed according to the environmental state (¶0003, ¶0022 and ¶0029-0030, Figs. 1, 4 and 11. Microphone covers can be switched to cover microphone capsule 2. They can be switched to provide increased resistance to environmental factors such as wind and water.).
	As to claim 16, St. Clair discloses wherein a direction of the shelter that covers the sound collection unit is changed according to the environmental state (¶0003, ¶0022 and ¶0029-0030, Figs. 1, 4 and 11. Microphone covers can be switched to cover microphone capsule 2. They can be switched to provide increased resistance to environmental factors such as wind and water. The covers have different directions, as shown by the phase cancellation directional cover of Fig. 9 compared to the cover of Fig. 5.).
	As to claim 17, St. Clair discloses wherein the environmental state is at least one of ambient weather, wind speed, rainfall, presence or absence of raindrops, dust concentration, temperature, humidity, or noise level (¶0003, ¶0022 and ¶0029-0030, Figs. 1, 4 and 11. Microphone covers can be switched to cover microphone capsule 2. They can be switched to provide increased resistance to environmental factors such as wind and water.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gollbach (US 2009/0279712 A1) and Macaluso et al. (US 6,160,896).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES K MOONEY/Primary Examiner, Art Unit 2654